Citation Nr: 0738311	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  05-26 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to nonservice-connected burial benefits.


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to June 
1967, including 2 years service in the Republic of Vietnam.  
The appellant is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied her claim of entitlement 
to nonservice-connected burial benefits.  

In January 2003, the Board remanded the veteran's claim 
seeking a waiver of recovery of an overpayment of pension 
benefits in the currently calculated amount of $12,120.00.  
In February 2004, while the case was in remand status, the 
veteran died, the claims folder reflects that the agency of 
original jurisdiction "purged the remaining debt because of 
no estate."  As such, this issue is no longer pending.


FINDINGS OF FACT

1.  In December 2003, veteran filed an application to reopen 
a claim of service connection for post-traumatic stress 
disorder (PTSD).

2.  The veteran's PTSD claim remained pending at the time of 
his death in February 2004.

3.  Based the evidence of record at the time of the veteran's 
death, there was sufficient prima facie evidence that he had 
PTSD due to his experiences in Vietnam, indicating 
entitlement to VA compensation benefits.


CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected burial 
benefits have been met.  38 U.S.C.A. §§ 2302, 2303, 2307, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.303, 3.304, 
3.1600 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the appellant's claim of 
entitlement to nonservice-connected burial benefits.  Thus, a 
discussion of VA's duties to notify and assist is 
unnecessary.

The appellant asserts entitlement to nonservice-connected 
burial benefits on the basis that at the time of the 
veteran's death in February 2004, he had a claim pending 
seeking service connection for PTSD, and that service 
connection was warranted for this condition.

To establish entitlement to nonservice-connected death burial 
allowance, one of the following conditions must be met:  (1) 
The veteran was receiving pension or compensation (or but for 
the receipt of military retired pay would have been in 
receipt of compensation) on the date of death; (2) the 
veteran had a claim pending on the date of death that would 
have resulted in entitlement to compensation or pension; or 
(3) the veteran served during a period of war or was 
discharged from service for a disability incurred in line of 
duty, and, in addition, his body is unclaimed and held by a 
State, and sufficient resources do not exist in his estate to 
cover the funeral expenses.  38 U.S.C.A. § 2302; 38 C.F.R. 
§ 3.1600.

A January 2001 report reflects that a VA psychiatrist 
diagnosed the veteran as having PTSD due to his combat 
related service in Vietnam.  His service personnel records 
show that he served in Vietnam, that his military 
occupational specialty was helicopter mechanic, and that he 
was awarded the Meritorious Unit Citation.  In several 
credible statements, including one dated in December 2003, 
the veteran reported that he was gunner with his unit, which 
supports a finding that he served in combat.  See Sizemore v. 
Principi, 18 Vet. App 264, 276 (2004).  In light of the VA 
psychiatrist's diagnosis of PTSD due to combat related 
experiences, the record at the time of the veteran's death 
contained prima facie evidence that he had PTSD due to such 
experiences in Vietnam, indicating entitlement to VA 
compensation benefits.  Accordingly, entitlement to 
nonservice-connected burial benefits has been shown.


ORDER

Entitlement to payment of nonservice-connected burial 
allowance benefits is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


